DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in reply to the application filed on 7/29/2019 with amended claims filed on 9/13/2019.
Claims 1-10 are pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the IDS filed by the Applicant listed below:
7/29/2019

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation, “a trigger wheel,” in both lines 2 and 3-4. It is unclear if “a trigger wheel,” cited in lines 3-4 is the same as the one cited in line 2. For the purposes of examination, it is assumed to mean the same trigger wheel.
Claim 7 recites the limitation, “a position sensor,” in line 2. Claim 6, from which claim 7 depends, recites “a position sensor,” in line 3. It is unclear if “a position sensor,” claim 7 is the same position sensor cited in claim 6. For the purposes of examination, it is assumed to mean the same position sensor.
Claims 8-10 are rejected because they ultimately depend on indefinite claim 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martinson (US 9,765,711 B2) hereinafter Martinson and Klarer (US 2004/0172835 A1) hereinafter Klarer.
Claim 1:

Martinson doesn’t explicitly disclose the data is a table of data.
However, Klarer does disclose storing data in a table (Para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Martinson with the disclosure of Klarer to provide a means of storing dimensional information about a wheel and tooth arrangement which is easily accessible by a computer.
It should be noted that by creating a time stamp for a series of teeth (aka targets), Martinson is setting a time range for the detection of a subsequent tooth as it relates to the data stored in memory (aka set of known target-and-gap sequences) (Col. 4, Line 40 to Col. 5, Line 2).
Claim 2:
Martinson and Klarer, as shown in the rejection above, disclose all the limitations of claim 1.
Martinson also discloses wherein the ECU is further configured to determine that the position sensor is faulty in response to a failure to detect the subsequent tooth within the set time range. (Col. 4, Lines 40-57)
Claim 5:
Martinson and Klarer, as shown in the rejection above, disclose all the limitations of claim 1.
Martinson also discloses wherein the ECU is configured to detect the tooth at a constant engine speed or at a varying engine speed. (Fig. 2, Item 108; Col. 3, Lines 10 to 16)
It should be noted that since the wheel is moving and is connected to the engine, the engine must be moving at least one of: a constant or a varying speed.
Claim 6:
Martinson discloses a method for adapting an Engine Control Unit (ECU) to irregularities in a trigger wheel, comprising: (Fig. 2, Item 108, 114; Col. 3, Lines 9-39) using a position sensor to detect a tooth and corresponding tooth number of a trigger wheel; and (Col. 2, Line 66 to Col. 3, Line 14) setting a time range for a detection of a subsequent tooth with reference to 
Martinson doesn’t explicitly disclose the data is a table of data.
However, Klarer does disclose storing data in a table (Para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Martinson with the disclosure of Klarer to provide a means of storing dimensional information about a wheel and tooth arrangement which is easily accessible by a computer.
It should be noted that by creating a time stamp for a series of teeth (aka targets), Martinson is setting a time range for the detection of a subsequent tooth as it 
Claim 7:
Martinson and Klarer, as shown in the rejection above, disclose all the limitations of claim 6.
	Martinson also discloses further comprising: determining that a position sensor is faulty in response to a failure to detect the subsequent tooth within said set time range. (Col. 4, Lines 40-57)
Claim 8:
Martinson and Klarer, as shown in the rejection above, disclose all the limitations of claim 6.
	Martinson also discloses wherein the dimensions of the trigger wheel in the data table include a tooth number value and a corresponding actual tooth width value. (Col. 3, Lines 9 to 32; Fig. 2, Item 118)
Claim 10:
Martinson and Klarer, as shown in the rejection above, disclose all the limitations of claim 6.
	Martinson also discloses wherein the detection of the tooth is performed at a constant engine speed or at a varying engine speed. (Fig. 2, Item 108; Col. 3, Lines 10-16)
It should be noted that since the wheel is moving and is connected to the engine, the engine must be moving at least one of: a constant or at a varying speed.

Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Martinson and Klarer as applied to claims 1 and 6 above, and further in view of Avallone et al. (US 2009/0056429 A1) hereinafter Avallone.
Claim 3:
Martinson and Klarer, as shown in the rejection above, disclose all the limitations of claim 1.
	Martinson also discloses wherein: the dimensions of the trigger wheel stored in the table includes a tooth number value and a corresponding actual tooth width value (Col. 3, Lines 9 to 32; Fig. 2, Item 118).
	However, Martinson doesn’t disclose that the wheel is measured and learned via a dynamometer. 
	However, Avallone does disclose that the wheel is measured and learned via a dynamometer. (Para. 0014-0018)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Martinson and Klarer with the disclosure of Avallone to eliminate error associated with the operation of the engine to improve data used to correlate trigger wheel with specific engine operations thus improving emissions, performance, and efficiency (Paras. 0002, 0017-0018).
It should be noted that Avallone allows for different shapes of teeth or any other embodiment of trigger wheel including non-symmetrical or non-perfectly repeating arrangements of the pattern of indicators (Para. 0014). 
Claim 4:

	Martinson doesn’t explicitly disclose wherein the corresponding actual tooth width value was measured using a constant engine speed without fueling.
However, Avvalone does disclose wherein the corresponding actual tooth width value was measured using a constant engine speed without fueling. (Paras. 0014-0018)
Claim 9:
Martinson and Klarer, as shown in the rejection above, disclose all the limitations of claim 6.
	Martinson doesn’t explicitly disclose wherein the dimensions of the trigger wheel were learned using a dynamometer at a constant engine speed without fueling.
	However, Avallone does disclose wherein the dimensions of the trigger wheel were learned using a dynamometer at a constant engine speed without fueling. (Paras. 0014-0018)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Martinson and Klarer with the disclosure of Avallone to eliminate error associated with the operation of the engine to improve data used to correlate trigger wheel with specific engine operations thus improving emissions, performance, and efficiency (Paras. 0002, 0017-0018).
It should be noted that Avallone allows for different shapes of teeth or any other embodiment of trigger wheel including non-symmetrical or non-perfectly repeating arrangements of the pattern of indicators (Para. 0014). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fulks (US 2011/0290010 A1), Ishizuka (US 2007/0044548 A1), Fayyad (US 2013/0269415 A1), Baumann (US 2014/0034000 A1), Hawken (US 9,297,321 B2), Pietromonaco (US 10, 236,815 B2), and Breitegger (US 2003/0037767 A1) each disclose systems of measuring gears or wheels with protrusions such as teeth to determine positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KURT PHILIP LIETHEN/Examiner, Art Unit 3747